Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on February 24, 2022 for patent application 16/791113.
Status of Claims
2.	 Claims 1-18 were examined in the previous office action dated 11/24/2021. As a response to the 11/24/2021 office action, Applicant has Amended claims 1, 3, 6, 8-10, 12, 15, 17, and 18; and Cancelled claims 2 and 11. 
Claims 1, 3-10, and 12-18 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (U.S. Publication Number: 2017/0100609).
As to independent claim 10, Hsu discloses an intelligent control method for a building (e.g., subject matter disclosed herein relates to building control systems, and to a system and a method for facilitating an evacuation of occupants within a building) (see Paragraph [0002]), comprising: 
capturing real-time data in the building by using a plurality of sensors arranged in the building (e.g., system 100 provides real time decision control utilizing parameters received from occupancy sensors 102 and threat sensors 104) (see Paragraph [0025]); 
processing the real-time data (e.g., threat predictor module 118 can infer conditions based on such sensor data) (see Paragraph [0040]-[0041], [0043]) to obtain processed data (e.g., threat predictor module 118 can utilize a sensor fusion module to receive inputs from a plurality of sensors, such as occupancy sensors 102 and threat sensors 104) (see Paragraph [0040]); 
determining a counter measure (e.g., threat predictor module 118 can account for the threat as it evolves over time via threat propagation model; threat prediction models allow the controller 110 to preemptively prioritize evacuating certain zones before imminent and emerging threats may put occupants in danger) (see Paragraph [0040]-[0041], [0043]) based on the processed data and a real-time decision model (e.g., threat mitigation module 120 identifies an optimal threat mitigation plan based on the propagation assessment via the threat predictor 118) (see Paragraph [0040]-[0041], [0043]); and 
capturing response data in the building to the executed counter measure (e.g., threat mitigation module 120 can monitor the progress and effectiveness of the threat mitigation via input sensors such as occupancy sensors 102 and threat sensors 104) (see Paragraph [0045]) and training the real-time decision model based on the response data (e.g., decision management module 122 is not only to handle situations that evolve over time, but also to make system 100 more robust to inaccuracies in the predictive models; decision management module 122 may dynamically observe the reduced flow rate and begin re-routing occupants along a different pathway) (see Paragraph [0050]-[0051]);
wherein the method further comprises: storing the processed data and the corresponding response data as historical data (e.g., threat mitigation module 120 identifies an optimal threat mitigation plan based on the propagation assessment via the threat predictor) (see Paragraph [0043]); 
establishing and optimize a predictive decision-making model based on the historical data (e.g., with predictive models, alternative strategies can be evaluated to select an optimal strategy; pathway risk measures along a number of possible pathways can be evaluated until an optimal evacuation plan is determined) (see Paragraph [0034]); and 
determining a predictive measure based on the processed data and the predictive decision-making model (e.g., predictive models) (see Paragraph [0029]). 
As to independent claim 1, Hsu discloses an intelligent control system for a building, the intelligent control system (e.g., subject matter disclosed herein relates to building control systems, and to a system and a method for facilitating an evacuation of occupants within a building) (see Paragraph [0002]) comprising:  
a sensor assembly, comprising a plurality of sensors arranged in the building and configured to capture real-time data in the building (e.g., system 100 provides real time decision control utilizing parameters received from occupancy sensors 102 and threat sensors 104) (see Paragraph [0025]); 
a data processing module, connected to the plurality of sensors, and configured to receive the real-time data from the plurality of sensors, and process the real-time data to obtain processed data (e.g., threat predictor module 118 can utilize a sensor fusion module to receive inputs from a plurality of sensors, such as occupancy sensors 102 and threat sensors 104) (see Paragraph [0040]); and 
a decision-making module, connected to the data processing module, and configured to receive the processed data (e.g., threat predictor module 118 can infer conditions based on such sensor data) (see Paragraph [0040]-[0041], [0043]), and determine a counter measure (e.g., threat predictor module 118 can account for the threat as it evolves over time via threat propagation model; threat prediction models allow the controller 110 to preemptively prioritize evacuating certain zones before imminent and emerging threats may put occupants in danger) (see Paragraph [0040]-[0041], [0043]) based on the processed data and a real-time decision model (e.g., threat mitigation module 120 identifies an optimal threat mitigation plan based on the propagation assessment via the threat predictor 118) (see Paragraph [0040]-[0041], [0043]), wherein the sensor assembly is further configured to capture response data in the building to the executed counter measure and feedback the response data to the decision-making module (e.g., threat mitigation module 120 can monitor the progress and effectiveness of the threat mitigation via input sensors such as occupancy sensors 102 and threat sensors 104) (see Paragraph [0045]), and the decision-making module is further configured to train the real-time decision model based on the response data (e.g., decision management module 122 is not only to handle situations that evolve over time, but also to make system 100 more robust to inaccuracies in the predictive models; decision management module 122 may dynamically observe the reduced flow rate and begin re-routing occupants along a different pathway) (see Paragraph [0050]-[0051]);
wherein the intelligent control system further comprises a data storage module configured to store the processed data and the corresponding response data as historical data (e.g., threat mitigation module 120 identifies an optimal threat mitigation plan based on the propagation assessment via the threat predictor) (see Paragraph [0043]), and the decision-making module is further configured to establish and optimize a predictive decision-making model based on the historical data (e.g., with predictive models, alternative strategies can be evaluated to select an optimal strategy; pathway risk measures along a number of possible pathways can be evaluated until an optimal evacuation plan is determined) (see Paragraph [0034]), and determine a predictive measure based on the processed data and the predictive decision-making model (e.g., predictive models) (see Paragraph [0029]). 
As to dependent claim 3, Hsu teaches the intelligent control system according to claim 1, wherein the data storage module and/or the decision-making module is arranged in a cloud (e.g., sending and receiving information) (see Paragraph [0052]). 
As to dependent claim 4, Hsu teaches the intelligent control system according to claim 1, wherein the sensor assembly comprises one or more of a camera, a smoke detector, a thermometer, a hygrometer, a human body sensor, a light sensor, an air quality sensor, and a gun sound sensor, and the sensor assembly is configured to capture one or more of an image, smoke, temperature, humidity, light intensity, air quality, occupant flow density, occupant flow direction, special cases such as fire, gunshot, biochemical attack, and toxic gas leakage, and natural disasters such as earthquake and flood in various areas in the building (e.g. occupancy sensors can include, but are not limited to, video sensors, LIDAR sensors, infrared sensors, manual triggers/inspections, a manual counting mechanism, pyroelectric detectors, heart-beat detectors (see Paragraph [0058]-[0059]). 
As to dependent claim 5, Hsu teaches the intelligent control system according to claim 1, wherein the processing performed by the data processing module on the real-time data comprises one or more of noise reduction, feature extraction, image data recognition and conversion, or multi-type data fusion (e.g., sensor fusion module to receive inputs from a plurality of sensors) (see Paragraph [0040]). 
As to dependent claim 6, Hsu teaches the intelligent control system according to claim 1, wherein the counter measure and/or the predictive measure comprises: sending an alarm, sending an evacuation path to a mobile phone of an occupant in the building and/or a display device in the building, controlling a direction to which an intelligent exit sign indicates, and/or broadcasting evacuation information (e.g., send and receive information to and from information servers that provide status information via mass notification systems, installed signage, and mobile devices) (see Paragraph [0052]). 
As to dependent claim 7, Hsu teaches the intelligent control system according to claim 6, wherein the counter measure and/or the predictive measure further comprises: adjusting operation of an elevator, adjusting a lighting system, adjusting a heating, ventilation, and air conditioning (HVAC) system, adjusting a ventilation system, adjusting a security system such as access control, and/or sending service/maintenance information to related personnel (e.g., controlling an HVAC system in response to the at least one occupancy parameter and the at least one threat parameter via the occupancy controller) (see Paragraph [0016] and [0063]). 
As to dependent claim 8, Hsu teaches the intelligent control system according to claim 1, wherein the decision-making module is further configured to determine an optimal counter measure based on the real-time decision model, the predictive decision-making model, and a confidence level for the predictive decision-making model (e.g., threat predictor module 118 can account for the threat as it evolves over time via threat propagation model; threat prediction models allow the controller 110 to preemptively prioritize evacuating certain zones before imminent and emerging threats may put occupants in danger) (see Paragraph [0041]). 
As to dependent claim 9, Hsu teaches the intelligent control system according to claim 1, wherein the counter measure and/or the predictive measure is updated in real time based on the processed data (e.g., decision management module 122 is not only to handle situations that evolve over time, but also to make system 100 more robust to inaccuracies in the predictive models; decision management module 122 may dynamically observe the reduced flow rate and begin re-routing occupants along a different pathway) (see Paragraph [0050]-[0051]). 
As to dependent claim 12, Hsu teaches the intelligent control method according to claim 10, wherein the method further comprises performing data storage and/or decision making in a cloud (e.g., sending and receiving information) (see Paragraph [0052]). 
As to dependent claim 13, Hsu teaches the intelligent control method according to claim 10, wherein the method comprises capturing data by using one or more of the following sensors: a camera, a smoke detector, a thermometer, a hygrometer, a human body sensor, a light sensor, an air quality sensor, and a gun sound sensor, and the method further comprises capturing one or more of an image, smoke, temperature, humidity, light intensity, air quality, occupant flow density, occupant flow direction, special cases such as fire, gunshot, biochemical attack, and toxic gas leakage, and natural disasters such as earthquake and flood in various areas in the building (e.g. occupancy sensors can include, but are not limited to, video sensors, LIDAR sensors, infrared sensors, manual triggers/inspections, a manual counting mechanism, pyroelectric detectors, heart-beat detectors (see Paragraph [0058]-[0059]). 
As to dependent claim 14, Hsu teaches the intelligent control method according to claim 10, wherein the processing of the real-time data comprises combination of one or more of noise reduction, feature extraction, image data recognition and conversion, or multi-type data fusion (e.g., sensor fusion module to receive inputs from a plurality of sensors) (see Paragraph [0040]). 
As to dependent claim 15, Hsu teaches the intelligent control method according to claim 10, wherein the counter measure and/or the predictive measure comprises: sending an alarm, sending an evacuation path to a mobile phone of an occupant in the building and/or a display device in the building, controlling a direction to which an intelligent exit sign indicates, and/or broadcasting evacuation information (e.g., send and receive information to and from information servers that provide status information via mass notification systems, installed signage, and mobile devices) (see Paragraph [0052]). 
As to dependent claim 16, Hsu teaches the intelligent control method according to claim 15, wherein the counter measure and/or the predictive measure further comprises: adjusting operation of an elevator, adjusting a lighting system, adjusting a heating, ventilation, and air conditioning (HVAC) system, adjusting a ventilation system, adjusting a security system such as access control, and/or sending service/maintenance information to related personnel (e.g., controlling an HVAC system in response to the at least one occupancy parameter and the at least one threat parameter via the occupancy controller) (see Paragraph [0016] and [0063]). 
As to dependent claim 17, Hsu teaches the intelligent control method according to claim 10, wherein the method further comprises: determining an optimal counter measure based on the real-time decision model, the predictive decision-making model, and a confidence level for the predictive decision-making model (e.g., threat predictor module 118 can account for the threat as it evolves over time via threat propagation model; threat prediction models allow the controller 110 to preemptively prioritize evacuating certain zones before imminent and emerging threats may put occupants in danger) (see Paragraph [0041]). 
As to dependent claim 18, Hsu teaches the intelligent control method according to claim 10, wherein the method further comprises: updating in real time the counter measure and/or the predictive measure based on the processed data (e.g., decision management module 122 is not only to handle situations that evolve over time, but also to make system 100 more robust to inaccuracies in the predictive models; decision management module 122 may dynamically observe the reduced flow rate and begin re-routing occupants along a different pathway) (see Paragraph [0050]-[0051]).

Response to Arguments
6.	Applicant’s amendments and arguments filed on February 24, 2022 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection. The following are the Examiner’s observations in regard thereto.  
Applicant Argues:
With respect to claim 1, utilizing a predictive decision making model, wherein the
predictive decision making model is based on historical data, allows the decision making
module to assess trends in the sensor data and preemptively carry out measures in response to
those trends. Further, the measures identified by the predictive model can be utilized
alongside real-time measures to carry out control of the building that is optimized for both
the current conditions and future conditions. As such, embodiments of claim 1 improve the
control of the building.

Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see in particular prior art Hsu paragraph [0043] for “propagation assessment,” and paragraph [0050]-[0051], for “decision management module 122 is not only to handle situations that evolve over time, but also to make system 100 more robust to inaccuracies in the predictive models,” and paragraph [0034] for “with predictive models, alternative strategies can be evaluated to select an optimal strategy; pathway risk measures along a number of possible pathways can be evaluated until an optimal evacuation plan is determined.” Under such consideration, the prior art teaches the claims as written.
 
CONCLUSION
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117